DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim now recites “attention deficit hyperactivity disorder (ADHD)”, but there is no written or implied basis 
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is unclear regarding the limitations it adds to the claimed product. The claim recites a particular release kinetic occurring from the device “when an incretin mimetic is added one time to the extruded depot”. The structure added by the claim to its parent claim is unclear given this conditional recitation and the release kinetics/pharmacokinetics that are also required at the end of the claim. Specifically, the relationship between the “incretin mimetic…added one time” and the plasma concentration over one week to 12 months is unclear.  In addition, it is not clear if this “one time” implies that the incretin mimetic is the active substance recited by the parent 
Claim 16 recites a method of treatment for a condition …wherein the condition includes at least one selected from the group consisting of….” and then goes on to recite gender reassignment as a “condition”. The inclusion of “gender reassignment” is inconsistent with the other members of the Markush group because it is not a condition but is instead a mental process and potentially a surgical procedure.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim is missing an active step of administration of their extruded depot to some patient or treatment population. The claim recites a treatment for a collection of conditions, but never administers the claimed depot. Thus treatment does not occur by following the recited step.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (previously cited) as evidenced Arterburn et al. (US PGPub No. 2004/0092509).
Winter et al. disclose an extruded dosage form composed of 16 wt% of a triglyceride of lauric acid, myristic acid, and palmitic acid that melts at 36⁰C (lower-melting) and 64 wt% of glyceryl tristearate that melts at 71⁰C (higher-melting) (see example 1; instant claims 1-5). These compounds are instantly recited as being broken down by lipase (see instant table 1). The dosage form additionally includes interferon -2a at 10 wt% and polyethylene glycol (auxiliary agent) at 10 wt%. The extruded product has a diameter of 2 mm and a length of 2.3 cm, yielding a 1:11.5 ratio of diameter to length (see paragraph 175 instant claims 9-10). The product is made by generating a homogenous mixture of the components that are then extruded at 40⁰C (see paragraphs 148 and 175; instant claims 7 and 11). In addition to interferons, Winter et al. teach other therapeutic substances that may be included in the delivery depot and name insulin, an antidiabetic drug for treating diabetes (see paragraphs 114, 117-120; Arterburn et al. paragraph 62; instant claims 1 and 16). The depot is taught to be 
While a full example for each embodiment that follows from the teachings of Winter et al. is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select insulin for the extruded depot as an active compound that they teach to employ in their exemplified dosage form in place of the interferon. This modification would also have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The auxiliary agent that is further defined in instant claim 5 is optional, thus its presence is not required. Therefore claims 1-5, 7, 9-11, and 16 are obvious over Winter et al. as evidenced by Arterburn et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. as evidenced by Arterburn et al. as applied to claims 1-5, 7, 9-11, and 16 above, and further in view of Guse et al. (previously cited).
Winter et al. as evidenced by Arterburn et al. render obvious the limitations of instant claim 1. The presence of an exterior coating is not detailed.
Guse et al. teach solid lipid implants that are composed of a lipid and protein to be delivered that are combined in a single matrix (see abstract and page 138 second column third full paragraph). The solid matrix is subsequently coated with poly(lactide-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a PLGA layer to the exterior of the device of Winter et al. as evidenced by Arterburn et al. as taught by Guse et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here the improvement is the ability of the artisan to tune the release kinetics of the contained proteins such that a desired temporal release can be achieved. Therefore claim 8 is obvious over Winter et al. in view of Guse et al. as evidenced by Arterburn et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. as evidenced by Arterburn et al. as applied to claims 1-5, 7, 9-11, and 16 above, and further in view of Mihov et al. (previously cited).
Winter et al. as evidenced by Arterburn et al. render obvious the limitations of instant claims 1 and 11. A second extrusion step is not detailed.
Mihov et al. teach solid drug delivery implants that are made via extrusion (see paragraphs 6-10 and 65-70). Here the matrix material and the drug are combined and fed into an extruder (see paragraph 70). More uniform mixing is taught to occur when the extrusion is performed twice such that the drug and matrix are blended, extruded, 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional steps of cutting, grinding and then a repetition of the extrusion after the first extrusion step of Winter et al. as taught by Mihov et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 12 is obvious over Winter et al. in view of Mihov et al. as evidenced by Arterburn et al.


Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. In light of the amendment, the objection to the specification and claims as well as the rejection under 35 USC 102 and some of those under 35 USC 112 are withdrawn. The rejections that are maintained and those that are modified in light of the amendment are detailed above. 

Regarding rejections under 35 USC 112:
The applicant argues that the amendment to claim 14 addresses the issue raised under part b of this statute. The amendment paraphrases the same recitation that was indicated as problematic in the previous action and adds no clarity to the claim scope.
The applicant argues that the amendment to claim 16 addresses its missing step issue. Claim 16 still has no active step. The indication in the previous action concerning 

Regarding rejections under 35 USC 103:
The applicant argues that Winter et al. do not disclose a drug that meets the instant limitations. The applicant is incorrect in this regard given that Winter et al. name insulin, an antidiabetic drug as an envisioned drug to include in their depot. The applicant also argues that Winter et al. do not teach a peptide drug. This argument is irrelevant to the claims given that there are no claim limitations that require a peptide drug.
The applicant argues that a surprising outcome exists in the ability of an extrusion process to produce the depot with a small peptide that remains stable. Again, there are no limitations in the claims about a “small” peptide. There also is no evidence of this purported stability being anything different than what would have been expected. Further, Winter et al. note the stability of the protein employed in their exemplified extruded depot being maintained through the production process (see example 3). 

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615